Citation Nr: 0532861	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-00 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected degenerative changes of the thoracic 
spine from May 29, 2000, to January 13, 2004, and in excess 
of 10 percent from January 14, 2004.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected headaches.

3.  Entitlement to an initial rating in excess of 0 percent 
for service-connected degenerative disc disease of the 
cervical spine (previously cervical spine strain) from May 
29, 2000, to January 18, 2005, and in excess of 30 percent 
from January 19, 2005.

4.  Entitlement to an initial rating in excess of 10 percent 
for impingement sydrome of the right shoulder.

5.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.  

6.  Entitlement to service connection for a bilateral ankle 
disorder.



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel  



INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

It is noted that an April 2002 rating decision granted 
service connection for headaches, associated with cervical 
spine strain.  For reasons explained further below, this 
issue is listed separately on the cover page of this 
determination, rather than as an inherent part of the pending 
increased initial rating claim for a cervical spine 
disability.  

An August 2003 Board decision dismissed several claims, and 
remanded six issues.  Upon additional development, a March 
2005 rating decision granted a claim of service connection 
for a right wrist disability (considered a full grant of the 
benefit sought), and, as indicated on the cover page, granted 
increased "staged" ratings for thoracic and cervical spine 
disabilities.  

Additionally, it appears that the veteran may have raised an 
additional claim concerning depression via a November 2002 
statement.  The RO should address this accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act of 2000, 
further evidentiary development is needed.  

Cervical spine, thoracic spine, right shoulder

It appears that while the veteran's claim has been pending, 
he moved from Seattle, Washington, to Boise, Idaho, and then 
back to Seattle.  The veteran submitted a November 2002 VA 
Form 21-4142, which identified that he had received treatment 
at Puget Sound Health Care System, American Lake Division, 
from August 2002, and the Boise VA Medical Center from May 
2001 to August 2002.  The record contains records only from 
the Boise facility from August 2000 to February 2002.  

The potentially outstanding records became particularly 
relevant when the RO, after the Board recently remanded this 
case, rendered "staged" ratings-these records could assist 
the Board in assigning disability evaluations for the time 
period prior to the increases effective in 2005.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(recognizing that at the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings).

Headaches

After the RO granted service connection for headaches in 
April 2002 and assigned a 10 percent rating, the veteran 
submitted a November 2002 statement (attached to a VA Form 9) 
that the Board recognizes as a timely notice of disagreement 
concerning the downstream issue of an increased initial 
disability evaluation; in the statement, the veteran asserted 
that his headaches were 7-9/10 painful, affected his vision 
and driving, and caused nausea.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the issue 
concerning an initial disability evaluation for headaches so 
that the veteran may have the opportunity (if he so desires) 
to complete an appeal on this issue by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 19.26; Manlincon v. West, 12, Vet.App. 238 (1999).  

Hypothyroidism

It is noted that the next highest rating of 30 percent for 
hypothyroidism under 38 C.F.R. §  4.119, Diagnostic Criteria 
7903 requires fatigability, constipation, and mental 
sluggishness.  

The veteran's service medical records contain a July 1999 
notation that the veteran was extremely lethargic, and had 
difficulty concentrating.  The treatment provider noted that 
it was necessary to rule out an organic etiology before 
contemplating the possibility of depression.  

In January 2002, the veteran sought treatment at a VA medical 
facility because of fatigue.  In a November 2002 statement, 
the veteran asserted that his thyroid disability caused 
depression, poor eye sight, sleep problems, mood problems, 
chronic fatigue, memory problems, inability to stay focused 
and to concentrate, and marital problems.  The veteran also 
mentioned depression separate from the thyroid issue, for 
which he received treatment at the American Lake Division of 
the Puget Sound Health System.  

At a December 2005 VA examination, the veteran's thyroid 
antibodies were negative, and the examiner noted that the 
veteran took Synthroid daily.  His dry and coarse hair, 
hoarse voice, weight gain, and lethargy had disappeared.  The 
veteran was still having occasional constipation.  

As mentioned above, outstanding VA records should be obtained 
to determine whether the veteran manifested symptoms 
identified in the next highest rating criteria.  


Bilateral ankle disability

The veteran's service medical records contain an enlistment 
examination that found asymptomatic pes planus.  A December 
1998 dental patient medical history noted that the veteran 
should follow-up with trouble he had with his joints.  

In March 2001, the RO received a VA Form 21-4138 that 
referred to a bilateral ankle disability.  In June 2001, the 
veteran underwent a VA examination.  The examiner noted that 
the veteran currently worked on computers.  The examiner 
stated that he could not find evidence that the veteran had 
been seen in service for his ankles.  The veteran reported 
that when he entered service he had no trouble leaping or 
moving his ankles, and currently, his ankles felt tight in 
the morning, and increasingly less mobile over the last four 
years.  The examiner did not find an ankle problem.  A June 
2001 x-ray revealed a small density that could have 
represented a tiny unfused ossification center.  

The June 2001 rating decision that denied the claim of 
service connection for a bilateral ankle disability 
acknowledged the veteran's complaints concerning his ankles, 
but noted that the record lacked evidence of a current 
disability.  The veteran asserted in a November 2002 
statement that he had chronic pain in his ankles, 6-7/10, 
which he attributed to the footwear he had in the military 
and the jobs he had performed therein.  The veteran stated 
that he had to wear special shoes with arch support to 
relieve the problems.  

At a January 2005 VA examination, the veteran reported that 
he had pain on a daily basis, with pain predominantly in the 
lateral ankles, and that his ankles popped upon motion.  
Physical examination found tenderness over the lateral aspect 
of the ankles, and there was mild swelling of the soft 
tissues distal to the tip of the fibula.  There was 
tenderness of the medial ankles, and of the anterior aspects 
of both ankle joints.  The examiner's impression was tendo 
achilles tightness with no active or passive dorsiflexion of 
the right or left ankle, and chronic strain.  An x-ray found 
no evidence of arthritis.   

This VA examination report did not contain a nexus opinion, 
and considering 38 C.F.R. § 3.159, the veteran's statements 
concerning symptomatology, and the proximity of these 
statements to the veteran's separation from military service, 
additional VA examination is necessary for the purpose of an 
etiology opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain treatment 
records from February 2002 to August 
2002 from the Boise VA system, and 
records from the Puget Sound Health 
Care System, American Lake Division, 
from August 2002 to present. 

2.  After undertaking any additional 
development which may be necessary 
regarding the headache service 
connection issue, the RO should issue a 
statement of the case so that the 
veteran may have the opportunity to 
complete an appeal on this issue if he 
so desires.  

3.  The veteran should undergo a VA 
examination concerning his 
hypothyroidism.  The examiner should 
consider whether the veteran currently 
suffers from fatigability, 
constipation, mental sluggishness, and 
otherwise list any additional 
symptomatology manifested by the 
service-connected disability.  

4.  The veteran should undergo a VA 
examination, with claims file review.  
The examiner should assess the 
veteran's bilateral ankle disability, 
and determine whether it is at least as 
likely as not that he incurred a 
bilateral ankle disability in service.  
The examiner should determine whether 
it is at least as likely as not that 
any aggravated pes planus has resulted 
in a current disability.  

5.  If necessary, based upon any 
additional evidentiary development 
following the February 2005 VA 
examination of record concerning the 
cervical spine, thoracic spine, and 
right shoulder disability, the RO 
should provide the veteran additional 
VA examination concerning the current 
severity thereof to facilitate an 
ultimate decision in this case.

6.  Then, the RO should readjudicate 
the veteran's claims for increased 
initial ratings for service-connected 
degenerative disc disease of the 
cervical spine, degenerative changes of 
the thoracic spine, hypothyroidism, 
impingement syndrome of the right 
shoulder, and a claim of service 
connection for a bilateral ankle 
disability.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

